PCIJ_AB_62_Lighthouses_FRA_GRC_1934-03-17_JUD_01_ME_02_EN.txt. 40

SEPARATE OPINION OF M. SEFERIADES.
{ Translation.]

T am unable, in the case on which the Court has just given
its decision, to agree with the opinion of the majority.

The chief reasons which lead me to dissent from it are the
following :

A.— FACTS.

The judgment gives a very accurate statement of the facts,
which I can accept as it stands, though there are certain
points in it which I shall mention as definitely supporting me
in a conclusion opposed to that of the Court.

In the case before the Court, the interests. directly in con-
flict are: on the one hand, the pecuniary interests of the
firm Collas & Michel, supported by the French Government ;
and, on the other hand, the interests of Greece, in the sphere
of administration and national defence.

The conflict arose as a result, more particularly, of the
following events:

On April r4th, 1013—by the Gregorian Calendar which I

shall alone make use of—a concessionary contract, known as
the Lighthouse Contract, was signed between the firm Collas
& Michel and the Turkish Government, the latter being
authorized to take this step by a provisional law. This con-
tract was to expire on September 4th, 1949, and its object
was to prolong a concession first granted in 1860, and subse-
quently renewed, first in 1879 and again in 1894; the renewal
of 1894 was to expire on September 4th, 1924. Thus, the
“new concession” of April 14th, 1913—here I employ the actual
terms of the contract of that date—was signed more than
eleven years before the expiry of the concession running till
1924 ; this fact has been ascribed to the urgent financial needs
of the Porte.
. The concessionary contract of April 14th, 1913, which was
signed by the Ministers of the Ottoman Empire, of the one
part, and by the firm Collas & Michel of the other part, was
not at that time communicated to the Greek Government,
nor was the latter aware of its existence. Moreover, the
provisional law of that date, which authorized the signature
of the concession, was not made public till after it had ap-
peared in the Official Gazette of the Ottoman Empire, dated
May 27th, 1913.

40
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES AI

It should be added that neither the contract nor the above-
mentioned law could begin to be executed until after Sep-
tember 4th, 1924, the date on which the concessionary contract
signed in 1894 was to expire.

*

However, long before the signature of the concessionary
contract of April xr4th, 1913, both the administration and the
usufruct of public property in a part of the Ottoman Empire
which, in normal circumstances, would have been covered by
this contract, had passed out of the hands of the said Empire.

From the very outset of the Balkan war (Oct. 1912)
Turkish territories were occupied by the. Greek armies: Nay,
more, on March 31st, 1913—that is, a fortnight before the
signature of the concessionary contract of April 14th, 1913—
the Great Powers, including France, intimated in a collective
note to the Government of the Empire, which had already
accepted their mediation, that they “had agreed to propose to
the belligerent States’ that “all the territories situated to the
west of the Enos-Midia line should be ceded by Turkey to:
the Allied States”, and that ‘‘the settlement of the question
of the islands in the Aegean Sea” should be “left to the
decision of the Powers”. It was on the basis of that agree-
ment that the Treaty of London was signed on May 3oth,
1913.

“No exchange of ratifications of this Treaty appears to have
taken place”, so we read in de Martens (Recueil des Traités,
1915, 3rd Series, Vol. 8, p. 16, note). Nevertheless, Greece
and Turkey stipulated, in Article 15 of the Treaty of Athens,
that they undertook ‘to uphold so far as the same concern
them, the provisions of the Treaty of London of May 3oth,
1913”.

. The Treaty of Athens was signed on November 1st/r4th,
1913; it was ratified by a Turkish law of November roth,
1913, in which the text of the Treaty was reproduced in full ;
ratifications were exchanged at Athens on November 29th of
the same year. Article 5 of: the said Treaty runs as follows:

“Rights acquired up to the time of occupation of the ceded
tervitortes, as well as judicial decisions and official deeds given
by competent Ottoman authorities, shall be respected and invio-
late until legally disproved.—This Article does not in any way
prejudice the decisions which may be rendered by the Financial
Commission on Balkan Affairs sitting at Paris.”

Thirteen months after this Treaty—to be exact, on Decem-
ber 3xst, 1914—the Ottoman Parliament approved the provis-
ional law relating to the Lighthouse Contract of April r4th,

41
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 42

1913. This approval was given at a time when Turkey and
France were at war with one another; at a time when the
French laws had imposed penalties up to five years imprison-
ment on any correspondence with enemy countries and when
Turkey had even forbidden all correspondence with enemy
countries, whether directly, or by transit through other States
(Cabinet decision of Nov. 27th, 1914).

Matters remained in this situation until the signature of
Protocol XII of the Treaty of Lausanne in 1923.

That Protocol, which was signed by England, France,
Italy, Roumania, Greece and Turkey, contains among others
three Articles, 1, 9 and 10, which are invoked by the Parties
to the suit, and which run as follows:

“Article 1—Concessionary contracts and subsequent agree-
ments relating thereto, duly entered into before the 29th Octo-
ber, 1914, between the Ottoman Government or any local
authority, on the one hand, and nationals (including companies)
of the contracting Powers, other than Turkey, on the other
hand, are maintained.

Article 9—In territories detached from Turkey under the
Treaty of Peace signed this day, the State which acquires the
territory is fully subrogated as regards the rights and obligations
of Turkey towards the nationals of the other contracting
Powers and companies in which the capital of the nationals
of the said Powers is preponderant, who are beneficiaries
under concessionary contracts entered into before the 29th Octo-
ber, 1914, with the Ottoman Government or any local
Ottoman authority. The same’ provision will apply in terri-
tories detached from Turkey after the Balkan wars so far as
regards concessionary contracts entered into with the Ottoman
Government or any Ottoman local authority before the coming
into force of the treaty providing for the transfer of the terri-
tory. This subrogation will have effect as from the coming
into force of the treaty by which the transfer of territory was
effected, except as regards territories detached by the Treaty of
Peace signed this day, in respect of which the subrogation
will have effect as from the 30th October, 1918.

Article 10.—The provisions of Section I of this Protocol,
except Articles 7 and 8, will be applied to the contracts refer-
red to in Article 9....”

After these different diplomatic and legal happenings, there
arose between the firm Collas & Michel and the Greek
Government “a dispute concerning the validity as against
Greece of the contract concluded between the said firm and
the former Ottoman Empire on April r4th, 1913, extending
the existing concession”.

42
A./B. 62 (LIGHTHOUSES).—SEP. OP. SÉFÉRIADÈS 43

The French Government, being convinced that its nationals
were justified in their claim, made representations to the
Greek Government in favour of the concessionnaires.

In spite of these representations, the Greek Government
adhered to its opinion that, as the concessionary contract of
April 1913 had not been duly entered into (dément intervenu)
and was not valid, it was not enforceable against Greece.

It was to put an end to this conflict of opinions that
the Special Agreement was signed on June 15th, 1931, sub-
mitting the dispute to the Permanent Court of International
Justice.

B.—QUESTIONS OF LAW.

Questions put to the Court.

The Special Agreement, in virtue of which the present
dispute is submitted to the Permanent Court of International
Justice, is solely designated to obtain the Court’s decision on
“a dispute .... concerning the validity as against Greece of
the contract concluded’ on April 14th, 1913, between the
firm of Collas & Michel and the former Ottoman Empire
“extending the existing concession”. In order to be in a posi-
tion to decide, the Court has to consider, more especially,
whether the contract in question ‘‘was duly entered into”,
since, if it were not found to be so, it could not be regarded
as operative against the Greek Government. However, in
my view, even supposing that the contract of April 1913 was
duly entered into, there is nothing to prevent the Court from
holding that it could not produce effects in regard to Greece.

Thus, in interpreting the Special Agreement, I shall con-
sider it as a whole, taking the preamble in conjunction with
Article I. : .

My method of interpreting the Special Agreement as a
whole is in no way unusual. It was definitely adopted by
the Court in its Advisory Opinion of August 12th, 1922, where
it is stated, in so many words, that in order to understand
the true import of a treaty “it is obvious that the treaty
must be read as a whole, and that its meaning is not to be
determined merely upon particular phrases which, if detached
from the context, may be interpreted in more than one
sense 2’,

Moreover, this method of interpretation is one that is
generally accepted. MM. Huber and Anzilotti advocated it
in the Wimbledon case. There is no disagreement on this
point among learned authorities.

1 See Court’s Publications, Series B., Nos. 2 and 3, p. 22.

6 43
A./B. 62 (LIGHTHOUSES).—-SEP. OP. SEFERIADES 44

After indicating these points, which I feel it is imperative
to consider, and founding myself on the Special Agreement,
I shall proceed to ask myself the following questions :

I.

In regard to the contract entered into on April xst/r4th,
1913, between the French firm Collas & Michel and the Otto-
man Government for the extension of the previous conces-
sionary contracts of the said firm from September 4th, 1924,
to September 4th, 1949: (a) Was that contract duly entered
into—that is to say did it fulfil the conditions of substance
and form requisite under Ottoman law to enable it to become
definitive and as such to be enforceable against Greece ?
(0) Did it cover the lights situated in the territories occupied
by Greece at the time of signature? (c) Was it not, in fact,
disapproved in so far as concerns the lights in question?

In my opinion the contract of April 1st/r4th, 1013, was not
duly entered into, nor did it even cover the lights situated
in the territories occupied by Greece at the time of signature.
Furthermore, even if it had covered them it was definitely
disapproved by Turkey; consequently, it can neither be con-
sidered valid as regards Turkey—at any rate so far as concerns
lights which had passed out of her hands when the contract
was signed ; nor a fortiori can it be operative as regards Greece.

For:

a.

The concessionary contract of April zst/r4th, 1913, had
not at that date become complete and definitive as between the
contracting Parties; for it could be disapproved by a fresh
legislative decision, a possibility which was contemplated by
the Turkish law. itself. Accordingly, it was not duly entered
into; the expression “contract .... duly entered into” could
not, in the present case, possess any other meaning than
that of a complete and definitive contract.

On all these points I am wholly in agreement with the

arguments in M. Anzilotti’s dissenting opinion.
. Indeed, to arrive at an interpretation of the words “duly
entered into’ contrary to that given. by M. Anzilotti, I
should have to proceed in the following way in direct opposi-
tion to my legal conscience: |

(a) delete the categorical reference to Article ro in Articles I
and 9 of the Protocol of Lausanne ;

(ob) consider the word “dément’’, which appears both in the
Protocol and the Special Agreement, as entirely superfluous ;

44
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 45:

(c) refrain from any reference to the preparatory work of
the Lausanne Conference, although that work is alone capable
of throwing a clear light on the meaning of that expression ;:

(d) consider Article 2 of the aforesaid Protocol as super-
fluous ;

(e) declare that the subrogation of the succession States.
as regards the rights and obligations of Turkey means, on the
one hand, subrogation as regards. the whole of the obligations,
and, on the other hand, subrogation as regards a pari only
of the rights possessed by that Power.

b and c.

In reality, the 1913 contract and the provisional law of
the same date, assuming that they also covered lighthouses
situated in the territories already occupied by Greece—a
question which will shortly be considered—had been definitiv-
ely disapproved by Turkish law; this law was:

the law of November roth, 1329 (1013), ratifying the Treaty
of Athens of November Ist/14th, 1013.

For if we compare the provisional law of April 1913 with
the law of November of the same year ‘ratifying the Treaty
of Athens, we find that there were two instruments—if it is
assumed that the first of them also provided for the operating
of the lights in the territories already occupied by Greece—
containing provisions which are entirely and definitely incon-
sistent : |

(a) on the one hand, the provisional law granted to the firm
Collas & Michel a concession also covering the operation of
lighthouses situated in the territories occupied, and shortly
afterwards annexed, by Greece ; | :

(6) on the other hand, the Turkish law, which ratified. the
Treaty of Athens, stated quite simply but clearly that Greece
was to respect rights acquired up to the time of her occu-
pation of the territories ceded to her by that Treaty; accord-
ingly, all rights granted in these territories after the occu-
pation were excluded.

This inconsistency cannot be disputed.

Nevertheless, it cannot really give rise to any serious
conflict. For it is obvious that the provisional law of April 1st/
14th, 1913, might have been wholly or partly disapproved
by the Turkish Parliament and that such disapproval could not
entitle the beneficiaries of this law to put forward claims
based on the theory of vested rights, since the possibility
of disapproval had always to be reckoned with, owing to the
intrinsic nature of provisional laws, and of the Turkish law
of 1910 relating to concessions, and also. owing to the special
circumstances in which the provisional law in question was
enacted.

45
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 46

Let us examine this question more closely.

There are manifestly two different cases in which a pro-
visional law or a decree law might be disapproved :

(2) The case in which Parliament, having been requested
by the Government to approve a provisional law, expressly
refuses to do so. This case appears never to have occurred
in Turkey, according to what is stated in the legal opinion
filed with the Court by the Agent of the French Republic.

(b) The case in which Parliament finds it superfluous “to
approve provisional laws already revoked by the executive
authority or replaced by other laws”. This case has arisen
more than once in Turkey, according to the said legal opin-
ton, of which I have here quoted the actual words.

Thus, it has repeatedly occurred in Turkey that provisional
laws have been either revoked by the: Government or replaced
by other laws.

The legality of this disapproval has never been contested.

That is exactly what happened in the case in point.

The Turkish law ratifying the Treaty of Athens and
therefore Article 5 of that Treaty declared that Greece was
not bound to respect rights acquired after her occupation of the
territories ceded to her by the said Treaty; thereby it most
unmistakably replaced the provisional law of April xr4th,
1913, at the very least as regards the territories ceded to
Greece. The Turkish law in question is that of November roth,
1329. It is to be found in the Collection of (Turkish) laws,
Volume VII, page 45.

Thus, at the end of November, 1913, the provisional
Turkish law of April 14th/May 27th of the same year—even
assuming that it applied to the lights in the territories already
occupied by Greece at that period—had been quite evi-
dently—and in my view indisputably—vevoked and _ replaced
by the Turkish law of November roth, 1329.

It follows that any subsequent approval of the provisional
law of April could only affect the concession in so far as
concerned territories not ceded to Greece by the Treaty of
Athens.

Moreover, the provisional law relating to the concession
promulgated on May 27th, 1913, provided for a concession
running from September 4th, 1924, to September 4th, 1949,
and not for an immediate concession for the operating of the
lights in the Ottoman Empire—for that concession was
already in existence and would go on running till 1924. Thus,
the concessionary contract and the provisional law now
under consideration relating thereto, the effects of which were
to begin as from September 4th, 1024, were vevoked and
veplaced (I will continue to employ the actual words of the
Turkish legal opinion) by the law ratifying the Treaty of

46
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 47

November 1913, at any rate as regards the territories ceded
to Greece, and they must be considered as never having been
in force, even for a day, either in regard to Turkey or to
Greece.

It had not been in force in regard to Turkey, for when
the latter State revoked the provisional law of April/May
1913, it was simply availing itself of powers conferred on it
by its own Constitution.

It had not been in force in regard to Greece, for—at
any rate at that period: (1) that State had not only never
subscribed to an engagement conferring any rights whatever
on MM. Collas and Michel, but, on the contrary, had under-
taken, by the clear and precise terms of a treaty, to respect
only such rights as had been acquired up to the time of the
occupation, in the territories ceded to Greece; and (2) Greece
could not legally be subrogated as regards obligations which
the Ottoman Empire did not regard itself as having under-
taken, for—in conformity with the terms of the Turkish
Constitution, as frequently applied in practice—the legisla-
ture of that Empire had revoked and replaced the provisional
law relating to the concession in question in so far as
concerns the territories occupied by Greece, even if it is
assumed that the contract of April 1913 extended to those
territories.

Furthermore, it is impossible for me to accept the view
that the contracting Parties themselves—that is to say the
Turkish Government and the firm Collas & Michel—intended,
when they signed the instrument in question, to render a
concession which was only to begin running eleven years
later, applicable to the territories occupied by Greece at
that time.

In truth, if the Turkish Government had contemplated
applying the concession to those territories, it would never
have signed Article 5 of the Treaty of Athens, which definitely
excludes these very territories from the above-mentioned con-
cession. Contracting parties are always assumed to be acting
honestly and in good faith. That is a legal principle, which
is recognized in private law and cannot be ignored in inter-
national law. An honest man does not cede something which
he has already ceded to another party. There is no ground
for supposing that the Turkish Government in 1913 did
anything so irregular as to cede rights to Greece which it
had itself ceded to others, only a few months before.

Consequently, the intention of the Turkish Government
not to make the concession of April/May 1913 apply to the
territories occupied by Greece at that time—and which it
well knew it was about to abandon permanently—appears
absolutely beyond question.

47
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 48

Nor can one entertain a different opinion as to the inten-
tion of the concessionnaires when the latter signed the contract
of 1913. For if they had believed that the concession extended
also to the territories occupied by Greece:

(a) they would not have failed to protest or even to set
diplomatic machinery in motion immediately upon the signature
of the Treaty of Athens, which contained Article 5, and
which had nothing secret about it, but which deprived them
of a part of the area of their concession ;

(6) they would not, when they were requested in June/
July 1913 by the Financial Commission on Balkan Affairs
“to supplement their replies with explanatory notes containing
the proposals and claims which they thought themselves entitled
. to formulate” in their capacity as concessionnaires for the
operating of the lights in the Ottoman Empire, have failed
to state clearly that they had claims in respect of the period
of the concession that had still to run until September 3rd,
1949. But they said nothing of the kind in their reply; they
simply stated that “the Lighthouse Administration proposed
to put forward pecuniary claims in respect of the period of
the concession that had still to run until September 3rd,
1924... (See Minutes of the Meetings. Paris, Imprim.
nation., pp. 57-62.) And a similar statement will be found in
the report of the Committee on Concessions and Contracts
(July 18th, 1913). There we read that, though the Lighthouse
Company gave information to the Committee concerning
“the dates of its successive contracts, including the renewal
contract of April 1st/r4th, 1913”, when asked “what pecuniary
claims it might propose to put forward”, it replied that ‘“‘these
claims would be as follows: for the period which the concession
has still to run until September 3rd, 1924... 1”. Thus, when
appearing before the Financial Commission in July 1913, almost
on the morrow of the concession of April, it never occurred
to the Lighthouse Company to claim, as acquired rights, any
rights other than those pertaining to the Company under the
concession expiring in September 1924.

In view of the foregoing, the intention of the contracting
Parties in April 1913, when extending the concession from
1924 to 1949, not to include therein the lights in the terri-
tories which had been occupied by Greece some time before
that date, and which it had already been decided that Greece
was to annex, appears clear, distinct and indisputable.

*

To sum up my opinion on the questions which my con-
science compels me to answer, I am forced to reply that

1 See ibid., p. 141.
48
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 49

the contract of April 14th, 1913, and the provisional law of
that date, which form an indivisible whole,

(a) certainly did not cover lights in the territories which
were then occupied by Greece, and which were, soon after,
definitely assigned to her, since the intention of the Parties,
as declared by each of them, definitely excluded those terri-
tories :

(b) and, even if it were otherwise, the Ottoman Empire, by
a subsequent complete and definitive law—i.e. the law rati-
fying the Treaty of Athens—replaced the provisional law of
1913; and the latter law, being thus legally disapproved,
in so far as concerns the territories occupied by Greece in
April 1013, failed to comply with the conditions of substance
and form required by Ottoman law; this cancelled provisional
law could not therefore be invoked against the Porte, nor,
in consequence, against the succession States of the Ottoman
Empire.

IT.

Assuming that the contract of April 14th, 1913, between
the French firm Collas & Michel and the Ottoman Govern-
ment was valid, as between the contracting Parties, could
it be binding upon Greece as regards lights in territories
which were under military occupation by that country, and
which, when the contract in issue was signed, it had been
decided by the Great Powers (and more especially by France),
with the agreement of Turkey, that Greece was to annex?

There is a general principle of law which must not be lost
sight of in the case we are considering; it is summed up
in five words: Nemo dat quod non habet.

And so, in order to answer the question, we must ask
ourselves whether Turkey, in April 1913, was enjoying the
usufruct and administration of the property forming the
subject of the contract of that date; or whether—supposing
that she no longer enjoyed them—she could have recovered them
at some later moment.

It is abundantly clear, in my opinion, that if Turkey no
longer enjoyed the usufruct and administration, it was not
possible for her to cede them, however much she might
have wished to do so, and however complete the legal forms
with which the contract of concession was surrounded.

Nemo dat quod non habet.

That principle has served as the basis of several modern
codes (e.g. Art. 1599 of the French Civil Code; Art. 1459
of the Italian Civil Code; Art. 1507 of the Netherlands

49
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 50

Code), which lay down that the sale of another’s property
is voidable.

Following on these considerations, the question arises what
is the extent of the occupying States powers in regard to
admimstration and the collection of taxes, in the case of
territories occupied by the said State in the course of a war?

And, on the other hand, what are the powers of the govern-
ment of an occupied country over such territories, in regard
to administration and the collection of taxes?

On this point there is no difference of opinion, so far as
I am aware, between legal writers.

Without going into the general legal aspects of the question,
I will examine more particularly the granting of leases or
concessions in respect of public property belonging to the
State whose territory is occupied.

Naturally, these learned writers do not mention lighthouses ;
but they have definitely decided the issue in the case of
railways. I will give some extracts, substituting the word
“lighthouses” for “railways”:

(Fauchille, Vol. Il, p. 257.) ‘‘The occupying Power may have
the operating of the lights for the duration of the occupation. But
he may not alienate the lighthouses, for he is not yet the owner,
and he will only become the owner if the conquest is definitive.’

Consequently, and all the more certainly after the conquest
had become definitive, the occupying State—i.e. Greece, in
this case—could alone have had power to grant concessions.

Of course, the occupying State, when leasing an object,
that is to say, when granting concessions, is bound to respect
acquired rights, but only those that were acquired before the
occupation. For during the occupation—it is self-evident—
the occupying State alone enjoys the usufruct of the public
property in the territories which he occupies. All learned
writers, or at least all that I have read, are agreed upon .this
general principle.

I myself, in a note in the second volume of my treatise:
on international law (p. 407), have distinctly laid down the
doctrine, in connection with two Greek decrees issued in 1898
concerning Thessaly, that the government of a country
whose territories are occupied cannot enact administrative
or financial laws concerning such territories except for the
period beginning with the end of the occupation.

I have heard Article 55 of the Fourth Convention of
The Hague of 1907 invoked in support of the contrary view.
But that Article merely confirms the doctrine that I have just
been maintaining ; for it says that the occupying State is the
admimstrator and usufructuary of the public property of the
enemy State. That simply means that it is not the latter
State that administers the said property.

50:
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 51

But, if the State whose territories are occupied does not
enjoy either the usufruct or the administration of its public
property situated in these territories, during the occupation,
the said State cannot assuredly be deemed to have regained
the administration of the property at a period when it has
lost even its sovereignty over the territories in which it is
situated. | :

Consequently, if Turkey had. lost the administration of
the territories occupied by Greece and the usufruct of the
public property situated in the said territories, long before
the signature of the contract of 1913, and if she subsequently
lost the sovereignty over these territories, how could she
have been able, legally, to grant concessions in favour of
third parties, seeing that the term concession implies the
cession of a right, and is a procedure of an essentially admin-
istvative character ?

In opposition to this legal conception of the powers conferred
-on the occupying State by international law, the prepar-
atory discussions of the Hague Convention of 1899 have been
invoked, and in particular the words of the Belgian delegate,
M. Beernaert, who admitted that “that ts the way it has always
happened, and the way it will no doubt continue to happen
until mankind has renounced war’, but went on to submit that,
in his view, “they should only adopt rules which, while
accepting the fact, without acknowledging the right of the
victor, would imply an obligation for the latter to moderate
the exercise of the right”. The Conference, it may be added,
shared the speaker’s opinion, which was also set forth in
M. Edouard Rolin’s report.

However, if the preparatory discussions of the Hague
Conference and the terms of Article 55 of Convention V con-
cerning the laws and customs of war on land are read in
conjunction, can it really be contended that, when that Article
lays down that the occupying State is the administrator and
usufructuary of the public property of the enemy State, that
Article, at the same time, DEPRIVES the occupying State of
the above rights and declares that they only pertain to the
State that possesses the sovereignty? In my opinion, if such
an interpretation were correct, Article 55 would have to be
considered as laying down rules which flatly contradict one
another.

Such a conclusion is inadmissible. When Article 55 of the
Hague Convention No. V admitted the right of the occupying
Power to be the administrator and usufructuary of the public
property of the occupied State, its object was—it is true—to
set a limit to the powers of the occupying State—powers
which are often pushed very much further; but the Article
certainly did not set out to abolish those rights altogether,

7 ST
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 52

for then all administration of occupied territories would become
an impossibility. So when it is contended that the Hague
Convention does not allow any rights to the occupying Power,
and that all rights continue to be vested in the occupied State,
that—at any rate in my opinion—is assuredly an erroneous
view, both from the standpoints of fact and of international law.

If it were otherwise, Article 55 of the Hague Convention
would simply have created an insoluble contradiction between
the rights and powers of the occupying State and those of
the occupied State; and if, finally, in view of this contra-
diction it were ruled that the rights of the occupied State
ought to prevail, the latter State would be entitled after, or
perhaps even during, the war to claim damages against the
individuals to whom the occupying State had leased public
property ; such a result would be entirely inacceptable in the
present state of international law.

As a fact, the question whether the limited powers which the
Hague Convention allows the occupying State really amount to
rights, and whether those rights are entitled to prevail where
‘they come in conflict with rights which flow from sovereignty,
and which continue to pertain to the occupied State, in spite
of the occupation, has been settled by an arbitral award that
decided a case of conflict between the powers of an occupying
army and the rights which flow from sovereignty over the
occupied country.

I refer to the celebrated award in the Casablanca case.

Without dwelling in detail on the defence put forward in
that case by the eminent and lamented André Weiss, who
submitted that “it is generally allowed that the military
occupation of a country by a foreign army has, as its imme-
diate result, a restriction of the occupied State’s sovereignty”’,
I will pass on to the award itself, which—delicately and grace-
fully, but none the less clearly—admitted not only the de facto
power, but also the rights of the occupying State, and ruled
that where these rights clashed with the legal sovereignty of
the country, the former should prevail.

The contrary view according to which, in law, a State
whose territories are in military occupation—or even, as in
the case before us, occupied animo domine—is entitled, on
the eve of accepting the dismemberment of its territories
under occupation, to grant concessions expiring half a century
later, thus converting into cash all the future revenues of these
territories, would involve the inadmissible consequence that the
succession State would be unable, owing to lack of revenues,
to provide for the most elementary administrative requirements
of the territories acquired by it.

7* 52
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 53

Accordingly, in my view, and in accordance with the gener-
ally accepted rules of international law which are confirmed
by Article 55 of the Hague Convention, the occupying State,
which has the administration and usufruct of public property
in the occupied territory, alone has power to grant concessions
capable of application whilst the occupation continues. Specula-
tors and the financial needs of dismembered countries may
suffer, but that cannot be helped. The revenues of a terri-
tory must be devoted solely to the needs of that territory
itself. This is an axiom of legal morality that international
law cannot overlook.

Of course, the ordinary rules of international law to which
I have alluded may be modified by international agreements
to the contrary concluded between two countries; but, in the
absence of such agreements, these rules cannot be regarded.
as set aside.

Thus, in the case before us, there is nothing to justify the
assumption that they were set aside when the 1913 concession-
ary contract was signed; on the contrary, having regard to
these rules, the contracting Parties could not for a moment
have intended—which is acknowledged—that the contract that
they were signing should cover the property of others. And
these very same rules were applied: (1) when the Treaty of
Athens (Art. 5)—which was expressly ratified by a Turkish
law—only imposed upon Greece the obligation to respect rights
acquired up to the time of the occupation, and (2) when,
before the “Financial Commission on Balkan Affairs”, which
sat at Paris in the same year, the Lighthouse Company raised
no claim in respect. of the period subsequent to 1924, that is
to say, no claim based on the 1013 contract.

*
* *.

It is, in my opinion, quite certain that such was the moral
and legal position in 1913, in regard to the question before us.

Was this situation modified by Protocol XII of Lausanne ?

. In my view, certainly not.

For, in my view, in order to render this instrument applic-
able to the case before us, at all events the following condi-
tions would ‘be absolutely indispensable :

(x) that there should have been, before the signature of
that instrument, a concessionary contract signed by the Porte
and covering the territories detached from Turkey either under
the Treaty of Lausanne or after the Balkan wars;

53
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 54

(2) that this contract should have been duly entered into
(Art. x of the Protocol of Lausanne);

(3) that this contract should have been valid.

But, without undertaking a detailed examination of these
conditions, it seems to me clearly to follow from the fore-
going :

That the concessionary contract of April 14th, 1913, could
not have been and was not intended to cover the territories
occupied by Greece at that date, and that, consequently, there
was no concessionary contract at all in respect of these terri-
tories.

That the Parties themselves definitely acknowledged that
they had no such intention, by signing the Treaty of Athens
and by limiting their claims to the period ending in 1924
when the question was put to them by the Financial Com-
mission in IO1I3.

That this contract, even if it existed, was not duly entered
into (see M. Anzilotti’s dissenting opinion), because, in any
case, a definitive Turkish law was necessary before it could
be regarded as duly entered into.

That the provisional Turkish law—or decree law—which
accompanied’ the contract, not only was not approved by
the Turkish Parliament before the Treaty of Athens, but,
on the contrary, was dejimitely disapproved by the Turkish law
ratifying that Treaty.

That, accordingly, the law ratifying this Treaty is to be
regarded, in accordance with the actual practice followed in
Turkey which is confirmed by the legal opinion produced, as
having revoked the previous provisional law.

Indeed, the terms of Article 5 of the Treaty of Athens,
’ which are reproduced in full in the Turkish law of ratifica-
tion, are directly opposed to the terms of the 1913 contract.

In these circumstances, my legal training renders it quite
impossible for me even to admit the existence of a conces-
sionary contract—much less of a concessionary contract duly
entered into or even merely valid—made between the Turkish
Government and the firm Collas & Michel, and which would
be capable, pursuant to the terms of Protocol XII of Lau-
sanne, of creating obligations incumbent either upon Turkey
or—still less—upon Greece, in respect of the territories occu-
pied by the latter Power in April 1913.

54
A./B. 62 (LIGHTHOUSES).—SEP. OP. SEFERIADES 55

*
* *#

The Court, in answering the question put to it in the
Special Agreement, based its decision on Article 9 of Proto-
col XII; obviously, therefore, it could only have in view
in its judgment the extent of the obligations imposed on
Greece by that Article.

That is to say, it could only affirm:

That Greece, as Turkey’s successor, should be regarded,
in so far as concerns concessions, as subrogated as regards
the “rights and obligations” already existing in favour of or
resting upon Turkey and in respect of the territories detached
from the latter country and assigned to Greece under the
Treaty of Lausanne or after the Balkan wars.

Thus, in my opinion, the Court should specifically except:
(a) territories which, though attributed to Greece after the
Balkan wars or subsequently, had already ceased effectively
to form part of the territories of the Ottoman Empire before
the Balkan wars; (6) territories assigned to Greece by Powers
other than Turkey.

The Court, however, holding that it is only asked by
the Special Agreement for a decision of principle, has not
thought it necessary to indicate by name the territories ‘to
which the terms of its judgment apply, and. expresses no
opinion on this point. |

Accordingly, the question as to which these territories are
remains open. It is to be hoped that the Parties will reach
agreement on this point.

The undersigned, however, would have preferred that the
Court should have definitely settled the whole of this dispute,
by inviting the Parties to state their views. As this was not
done, the answer given in the judgment appears to the under-
signed to be infra petita.

Notwithstanding these considerations, and regarding the
matter from the standpoint of justice, the undersigned holds
that the Court’s reservation is wholly justified and wholly
adequate; he cannot therefore fail to subscribe to it.

(Signed) SÉFÉRIADÈS.

55
